 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    UNITED STATES OF AMERICA,                        CASE NO. C18-5978RBL

 9                   Plaintiff,                        ORDER AFFIRMING SECOND ORDER
                                                       DECLINING TO VOLUNTARILY
10           v.                                        RECUSE

11    PERCY F. NEWBY, et al.,

12                   Defendants.

13

14          This matter is before the Court on Defendant Percy F. Newby’s (“Newby”) Second

15   Demand for Recusal/Disqualification in the Alternative Dismiss This Case. Dkt. #88. The

16   Undersigned previously affirmed an order of the Honorable Ronald D. Leighton, United States

17   District Court Judge, declining to voluntarily recuse himself in this case. Dkt. #38. That order

18   noted that Newby’s request was based on Judge Leighton’s prior rulings, which do not form

19   “sufficient cause for recusal.” United States v. Studley, 783 F.2d 934, 939 (9th Cir. 1986); see

20   also Taylor v. Regents of Univ. of Cal., 993 F.2d 710, 712 (9th Cir. 1993) (“To warrant recusal,

21   judicial bias must stem from an extrajudicial source.”). Newby’s second motion fails on both

22   this and additional bases and the Undersigned affirms Judge Leighton’s Order declining to recuse

23   himself (Dkt. #92).

24

     ORDER – 1
 1          Newby’s second motion is premised on his receipt of Plaintiff’s motion to file an over-

 2   length brief after Judge Leighton had already granted the requested relief. Dkt. #88. Newby

 3   appears to believe that his due process rights were violated because he was not afforded an

 4   opportunity to respond to Plaintiff’s motion to file an over-length brief. Id. But, as Judge

 5   Leighton partially points out, a motion to file an overlength brief is a same day motion addressed

 6   to the discretion of the court and may not be opposed, except at the court’s request. LCR 7(f).

 7   Newby’s second motion points only to actions taken by Judge Leighton in his judicial capacity

 8   and, even then, fails to establish an appearance of prejudice. Preston v. United States, 923 F.2d

 9   731, 734 (9th Cir. 1992) (recusal is an objective inquiry concerned with whether there is an

10   appearance of bias); United States v. Conforte, 624 F.2d 869, 881 (9th Cir. 1980). Newby’s

11   motion entirely fails to establish that “a reasonable person with knowledge of all the facts would

12   conclude that the judge’s impartiality might reasonably be questioned.” 28 U.S.C. §§ 144, 455;

13   Yagman v. Republic Insurance, 987 F.2d 622, 626 (9th Cir. 1993). Judge Leighton properly

14   declined to recuse himself.

15          Accordingly, the Court finds and ORDERS that Judge Leighton’s Order (Dkts. #92)

16   declining to recuse himself is AFFIRMED. The Clerk shall mail a copy of this Order to

17   Defendant Percy F. Newby at his last known address.

18          DATED this 8 day of January 2020.

19

20

21                                                        A
                                                  RICARDO S. MARTINEZ
22                                                CHIEF UNITED STATES DISTRICT JUDGE

23

24

     ORDER – 2
